Citation Nr: 1018805	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral optic nerve drusen with para papillary 
atrophy.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with cataracts and erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1957 and from March 1957 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in December 2006, and a 
substantive appeal was received in February 2007.

The RO granted service connection for complications from 
diabetes mellitus, including: peripheral neuropathy of the 
right foot, peripheral neuropathy of the left foot, and 
xeroderma.  As these disabilities have already been 
separately evaluated, they are not currently on appeal.

The Board notes that the Veteran was previously represented 
by a private attorney.  However, the Veteran executed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in November authorizing the 
Veterans of Foreign Wars of the United States as his 
representative.  38 C.F.R. § 20.1304 (2009).  In April 2010, 
the Board contacted the Veteran via telephone and he 
confirmed his change in representation (the Board notes that 
the Veteran also clarified that his correspondence regarding 
the withdrawal of his aid and attendance claim was sent by 
mistake).  The Board also notes that the Veterans of Foreign 
Wars of the United States submitted an April 2010 Informal 
Hearing Presentation which specifically stated that they 
accepted representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that his service-connected bilateral 
optic nerve drusen with para papillary atrophy and diabetes 
mellitus with cataracts and erectile dysfunction are more 
disabling than currently evaluated.
 
In April 2010, the Veteran requested that he be scheduled for 
a video-conference Board hearing at the RO.  Subsequently, in 
the April 2010 Informal Hearing Presentation, the Veteran's 
representative confirmed that the Veteran still desired a 
video-conference Board hearing, and that a remand for such 
action would be appropriate.

The Board finds that the April 2010 requests for a video-
conference Board hearing demonstrated good cause, as the 
Veteran has recently switched representation.  38 C.F.R. § 
20.1304.  Given the foregoing, the Board finds that the 
AMC/RO should schedule the Veteran for a video-conference 
Board hearing.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the Veteran for 
a video-conference Board hearing.  The 
Veteran should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b), and a copy of the 
notice should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


